Citation Nr: 0428400	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-29 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as due to cold 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946 and from October 1950 to September 1951.

By a decision entered in December 1972, the RO denied the 
veteran's claim for service connection for residuals of cold 
injury of the lower extremities (i.e., frozen feet) on 
grounds that the condition was not shown by the evidence of 
record.  The veteran initiated an appeal of the RO's 
decision, and he was issued a statement of the case (SOC) in 
February 1973.  Thereafter, however, he did not perfect his 
appeal by filing a substantive appeal.  As a result, the RO's 
decision became final.  See 38 U.S.C. § 4005 (1970); 
38 C.F.R. §§ 19.118, 19.153 (1972).

The current appeal comes to the Board of Veterans' Appeals 
(Board) from a December 2001 decision by the RO that denied 
the veteran's claim for service connection for peripheral 
neuropathy of the lower extremities.  Although the RO appears 
to have adjudicated the matter as a new claim, the record 
reveals that the claim underlying the RO's December 2001 
adjudication is the same claim that was previously 
adjudicated in December 1972:  In both cases, the veteran 
maintained, in essence, that he should be service connected 
for difficulties with his lower extremities due to cold 
injury (i.e., frozen feet) in service.  See, e.g., Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (the use of different 
nomenclature to identify the disability for which service 
connection is sought does not transform a claim which has 
been previously denied into a separate and distinct, or new, 
claim).  Accordingly, because the claim presently before the 
Board was previously and finally denied in December 1972, the 
question must be addressed whether new and material evidence 
has been received to reopen the claim.  38 U.S.C.A. § 5108 
(West 2002).

In his September 2003 substantive appeal, the veteran raised 
the issue of his entitlement to service connection for 
residuals of cold injury of his hands.  Inasmuch as it does 
not appear from the record that the RO has addressed that 
issue, it is referred to the RO for further action, as 
appropriate.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  The 
Board's present decision is limited to the matter of whether 
new and material evidence has been received to reopen the 
veteran's claim for service connection for peripheral 
neuropathy of the lower extremities, claimed as due to cold 
injury.  The matter of his actual entitlement to service 
connection requires further development, and is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., as set forth below.


FINDINGS OF FACT

1.  By a decision entered in December 1972, the RO denied the 
veteran's claim for service connection for residuals of cold 
injury of the lower extremities (i.e., frozen feet) on 
grounds that the condition was not shown by the evidence of 
record.  The veteran initiated an appeal of the RO's 
decision, and he was issued an SOC in February 1973; however, 
he did not thereafter perfect his appeal by filing a 
substantive appeal.

2.  The evidence received since the time of the December 1972 
decision includes lay statements from fellow servicemen 
attesting to the fact that the veteran was exposed to cold 
weather conditions in service; medical evidence showing that 
he currently suffers from peripheral neuropathy; and a report 
from a private podiatrist suggesting that frostbite in 
service needs to be "rule[d] out" as the cause of the 
veteran's difficulties.  This evidence was not of record at 
the time of the prior disallowance; is not merely cumulative 
or redundant of the evidence that was then of record; bears 
directly and substantially upon the specific matter under 
consideration; and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's December 1972 decision is final.  38 U.S.C. § 
4005 (1970); 38 C.F.R. §§ 19.118, 19.153 (1972).

2.   New and material evidence has been received to reopen 
the veteran's claim for service connection for peripheral 
neuropathy of the lower extremities, claimed as due to cold 
injury.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§ 3.303 (2003); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

As noted above, the matter of the veteran's entitlement to 
service connection for residuals of cold injury of the lower 
extremities has been the subject of an adverse prior final 
decision.  See Introduction, supra.  As a result, his claim 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed prior to August 29, 2001, evidence 
is considered "new" if it was not of record at the time of 
the last final disallowance of the claim and if it is not 
merely cumulative or redundant of other evidence that was 
then of record.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2001).  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes lay statements from 
fellow servicemen attesting to the fact that the veteran was 
exposed to cold weather conditions in service; medical 
evidence showing that he currently suffers from peripheral 
neuropathy; and a report from a private podiatrist suggesting 
that frostbite in service needs to be "rule[d] out" as the 
cause of the veteran's difficulties.  This evidence was not 
of record at the time of the prior disallowance in December 
1972; is not merely cumulative or redundant of the evidence 
that was then of record; bears directly and substantially 
upon the specific matter under consideration; and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  The evidence is 
therefore new and material, and the claim is reopened.  To 
this limited extent, the appeal is granted.




ORDER

The veteran's claim for service connection for peripheral 
neuropathy of the lower extremities, claimed as due to cold 
injury, is reopened; to this limited extent, the appeal is 
granted.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

In the present case, the record shows that the veteran 
submitted a VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA)) in August 2002, indicating that he had been treated for 
"frozen feet" at the James A. Haley VA Medical Center 
(VAMC) in Tampa, Florida.  In addition, during a hearing held 
at the RO before the undersigned in July 2004, he testified 
that VA had provided him with medication (aspirin) for 
treatment of peripheral neuropathy, said that he saw a "foot 
doctor" every three months through the VA, and reported that 
he had received special shoes from the VAMC in Tampa 
"[a]bout three years ago."  Presently, the record on appeal 
contains no reports of this treatment.  Consequently, and 
because VA is charged with constructive notice of such 
reports, see Bell v. Derwinski, 2 Vet. App. 611 (1992), a 
remand is required.  38 C.F.R. § 19.9 (2003).

The Board also finds that it would be helpful to obtain the 
veteran's service personnel records, and to have him 
examined.  The service personnel records may shed further 
light on the veteran's duties and assignment during the time 
frame here in question, and an examination could provide 
additional, useful information as to the likely etiology of 
his current complaints.

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions: 

1.  The veteran should be asked to identify 
any VA facilities where he has received 
treatment for peripheral neuropathy, and to 
indicate the approximate date(s) of such 
treatment.  The RO should undertake efforts 
to obtain copies of all relevant records of 
treatment from the facility(ies) identified, 
to include the VAMC in Tampa, and the 
evidence obtained should be associated with 
the claims file.

2.  The veteran should be asked to provide 
any additional, relevant evidence in his 
possession that pertains to the claim here on 
appeal.  He should also be asked to provide 
releases for any private health care 
providers who have treated him for problems 
with peripheral neuropathy, and whose records 
have not already been obtained.  If the 
veteran provides appropriate releases, 
efforts should be undertaken to assist him in 
obtaining the evidence identified, following 
the procedures set out in 38 C.F.R. § 3.159.  
The evidence obtained should be associated 
with the claims file.

3.  The service department should be 
contacted and asked to provide a complete 
copy of the veteran's service personnel 
record.  The materials obtained should be 
associated with the claims file.

4.  After the foregoing development has been 
completed, the veteran should be scheduled 
for an examination.  The examiner should 
review the claims file in connection with the 
examination, and should indicate in the 
report of the examination that the claims 
file has been reviewed.  After examining the 
veteran, and performing any indicated 
testing, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran's current 
difficulties with peripheral neuropathy can 
be attributed to cold injury in service, or 
whether it is more likely that his 
difficulties are attributable to diabetes 
mellitus or to some other cause or event 
unrelated to service.  A complete rationale 
for all opinions expressed should be 
provided.

5.  Thereafter, adjudicatory action should be 
taken on the veteran's claim.  If the benefit 
sought is denied, a supplemental SOC (SSOC) 
should be provided to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



